Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “log acquisitor”, “first adjustor”, “second adjustor” in claims 1-4.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7  is/are rejected under 35 U.S.C. 103 as being unpatentable over Verdonck et al (please see attached paper), hereafter known as Verdonck in light of Chae et al (please see attached paper) hereafter known as Chae, and Bowling et al (US Pub 2014/0222207 A1) hereafter known as Bowling.
For Claim 1, A robot control device comprising: (Page 3423, Column 2, Paragraph 3)
	A log acquisitor that is configured to acquire operation data of a robot arm which 5has been operated by making a target portion of the robot arm follow a predefined target path under a feedback control; (Page 3424, Column 2, Section B.  Verdonck describes how in order to refine the parameters, the robot dynamics can be gathered experimentally, and how the controller during the sections can use feedback control.  The “analogue velocity controller” feeds back measured data.  Page 3426, Column 1, Section B describes how in the experiment, the controller dynamics are found by applying a multisine trajectory to the robot.  It also explains that signals are measured that relate to the control of the robot effector.  It is inherent that, while no particular structure is listed, there be a log acquisitor, since a log is being acquired.)
	a first adjuster that is configured to adjust, based on the operation data acquired by the log acquisitor, a first physical parameter for calculating a trajectory of the target portion to reduce errors between the predefined target path and positions of the target 10portion; and (Page 3424, Column 2, Section B.  Verdonck describes how in order to refine the parameters, the robot dynamics can be gathered experimentally.  It is inherent that there be a first adjustor, since the parameters are being adjusted.)
	Verdonck does not teach a second adjuster that is configured to calculate, based on the first physical parameter adjusted by the first adjuster, the trajectory of the target portion, the second adjuster that is configured to adjust, based on the trajectory calculated by the second adjuster, a second physical parameter to be used for a feed-forward control for 15controlling the robot arm.
	Chae, however, does teach an adjuster that is configured to calculate, based on the first physical parameter adjusted by an first adjuster, the trajectory of the target portion, an adjuster that is configured to adjust, based on the trajectory calculated by an adjuster, a second physical parameter to be used for a feed-forward control for 15controlling the robot arm.  (Pages 55-57, Sections 1.1 to section 2.  Chae calculates input torques for a robot appendage (a first parameter being calculated here) (Equation 1). Chae then explicitly calculates the trajectory error, using the desired and actual joint angles as the trajectory values.  So, Chae calculates the trajectory in calculating this value (Section 1.1, Page 55). Chae then applies compensation to the predicted movement for feed forward control (the second parameter being calculated) (Equation 8, page 56).  As parameters are being adjusted, as is the tendency when solving equations, one of the feedforward controllers applying the change qualifies as an adjuster.)
	Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Verdonck’s robot control device with Chae’s method of having an adjustor calculate a trajectory, and then use that trajectory to calculate feed forward controls for the robotic arm because the model could very simply create the trajectory once it is made, and once the “incorrect” trajectory is known, it would be straightforward for one of ordinary skill in the art to apply compensation signals to get the trajectory back on course. 
	Bowling, however, does teach having two controllers for different tasks.  ([00471], Bowling explains how different processors can split up the work of navigation data processes, behavior control functions, and motion control processes).
	Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combing Bowling’s use of several processors and controllers with Verdonck’s robot control system to have the work completed by two processors, because it would allow the processors to be more specialized in their tasks.


For Claim 2, The robot control device according to claim 1,
 wherein the first adjuster is configured to optimize the first physical parameter included in a dynamic model for calculating an operation of the robot arm so as to 20minimize the error between the predefined target path and the positions of the target portion on the basis of the operation data acquired by the log acquisitor. (Page 3424, Column 2, Section B.  Verdonck describes how in order to refine the parameters, the robot dynamics can be gathered experimentally.  It is inherent that there be a first adjustor, since the parameters are being adjusted.  Additionally, Page 3424, Columns 1-2 Section A show that the intent of the refinement is to increase the accuracy of the model.)

For Claim 3, modified Verdonck teaches The robot control device according to claim 1,
Modified Verdonck does not teach wherein the second adjuster is configured to calculate the trajectory of the target 25portion on the basis of the first physical parameter adjusted by the first adjuster and to28 optimize the second physical parameter to be used for the feed-forward control of the robot arm on the basis of the calculation results and a reverse dynamic model. 
Chae, however, does teach wherein the adjuster is configured to calculate the trajectory of the target 25portion on the basis of the first physical parameter adjusted by the first adjuster and to28 optimize the second physical parameter to be used for the feed-forward control of the robot arm on the basis of the calculation results and a reverse dynamic model.  (Pages 55-57, Sections 1.1 to section 2.  Chae has the model calculate a trajectory and applies compensation to the predicted movement for feed forward control.  As parameters are being adjusted, as is the tendency when solving equations, one of the feedforward controllers applying the change qualifies as an adjuster.  Additionally, on Page 56, Column 2, section 1.2, the “least squares algorithm” was used to compute an estimate of inertial parameters used for calculating feed forward control.  The least squares algorithm makes use of minimization, which includes the optimization of parameters.  Additionally, the equations used for finding the desired torques and compensations makes use of position and trajectory as inputs, which qualifies it as a reverse dynamics model (or inverse dynamics model))
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Chae’s method of applying compensation to applied trajectories and optimizing parameters to modified Verdonck’s method of robot control because applying compensation, and solving for compensation, is an effective way to correct for drift when you have a trajectory for a robot that hasn’t been corrected yet, and methods of optimization are how to you take a calculation that applies correction and adjust the parameters such that the correction brings the expected trajectory as close to the desired trajectory as is possible.
Modified Verdonck does not teach the adjuster being a second adjuster.
	Bowling, however, does teach having two controllers for different tasks.  ([00471], Bowling explains how different processors can split up the work of navigation data processes, behavior control functions, and motion control processes).
	Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combing Bowling’s use of several processors and controllers with Verdonck’s robot control system to have the work completed by two processors, because it would allow the processors to be more specialized in their tasks.

For Claim 4, modified Verdonck teaches The robot control device accord in to claim 1,
5wherein the first adjuster is configured to optimize the first physical parameter included in a dynamic model for calculating operation of the robot arm for each segment of the predefined target path (Verdonck teaches, Page 3424, Column 2, Section B how in order to refine (change to make the model more accurate, i.e. optimize) the parameters, the robot dynamics can be gathered experimentally.  It is inherent that there be a first adjustor, since the parameters are being adjusted.)
This particular selection of modified Verdonck does not teach the target path being represented by target patterns and 
The second adjuster is configured to optimize the second physical parameter used for the feed-forward control for each path segment.
Chae, however, does teach and the second adjuster is configured to optimize the second physical parameter used for the feed-forward control and optimization for trajectories. (Pages 55-57, Sections 1.1 to section 2.  Chae calculates input torques for a robot appendage (a first parameter being calculated here) (Equation 1). Chae then explicitly calculates the trajectory error, using the desired and actual joint angles as the trajectory values.  So, Chae calculates the trajectory in calculating this value (Section 1.1, Page 55). Chae then applies compensation to the predicted movement for feed forward control (the second parameter being calculated) (Equation 8, page 56).  As parameters are being adjusted, as is the tendency when solving equations, one of the feedforward controllers applying the change qualifies as an adjuster.  The previous teaching indicates that the purpose of the adjusting of the parameters is to improve the accuracy of the feedforward controls to the desired controls, but to emphasis that optimization is present in Chae’s teaching, on Page 56, Column 2, section 1.2, the “least squares algorithm” was used to compute an estimate of inertial parameters used for calculating feed forward control.  The least squares algorithm makes use of minimization, which includes the optimization of parameters.)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Chae’s method of optimizing a second parameter for feed forward control and optimization of trajectories with modified Verdonck’s method of adjusting first parameters to create a dynamic model because applying compensation adjustments to an expected trajectory via calculation, changing of parameters, and optimization, would allow an optimized trajectory path that follows a desired trajectory path.
Modified Verdonck does not teach that the target path is represented by basic figure patterns, and path segments.
Bowling, however, does teach the use of basic figure patterns and path segments.  ([0130] Bowling shows creating more complex trajectory geometry by combining path segments of simple segments such as straight lines or curves.)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine modified Verdonck’s robot control system with Bowling’s use of simple path segments to have the invention optimize controls for simple path segments and be able to combine them into larger trajectories, because an equation describing a complex trajectory path could become complex and require a great deal of computing power to solve, whereas a series of quick and easier to solve trajectory calculations could be quicker, and with less error.

For Claim 5, modified Verdonck teaches The robot control device according to claim 4, 
Modified Verdonck doesn’t teach a feed-forward controller that is configured to execute a feed-forward control by switching the second physical parameter used for the feed-forward control for each segment of the predefined target path.
Chae, however, does teach a feed-forward controller that is configured to execute a feed-forward control by switching the second physical parameter used for the feed-forward control (Pages 55-57, Sections 1.1 to section 2.  Chae calculates input torques for a robot appendage (a first parameter being calculated here) (Equation 1). Chae then explicitly calculates the trajectory error, using the desired and actual joint angles as the trajectory values.  So, Chae calculates the trajectory in calculating this value (Section 1.1, Page 55). Chae then applies compensation to the predicted movement for feed forward control (the second parameter being calculated) (Equation 8, page 56).  As parameters are being adjusted (or switched as the current position or estimated position of the robot change), as is the tendency when solving equations, one of the feedforward controllers applying the change qualifies as an adjuster.)  
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Chae’s method of switching a second parameter for feed forward control and optimization of trajectories with modified Verdonck’s method of robotic control because applying compensation adjustments to an expected trajectory via calculation requires the changing or switching of input parameters as the position and velocity of the robotic arm changes.
Modified Verdonck does not teach that the second physical parameter be switched for each segment of the predefined target path.
Bowling, however, does teach switching the second physical parameter used for the feed-forward control for each segment of the predefined target path. ([0130] Bowling shows creating more complex trajectory geometry by combining path segments of simple segments such as straight lines or curves. [0377]  Bowling shows that the feed forward torques use position and velocity as input for their signals.  Given that the position and velocity will be changing from one segment to another, the parameters are changing that determine the output.)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Bowling’s changing of the parameters for different segments with modified Verdonck’s robot control system.  A person of ordinary skill in the art prior to the effective filing date would do this because each segment is likely going to require specific feed forward commands depending on the shape of it, and the same feed forward compensation is unlikely to be optimal for all of the segments.

For Claim 6, modified Verdonck teaches A robot control device according to claim 1. 
Verdonck doesn’t teach a feed-forward controller that is configured to execute a feed-forward control by switching the second physical parameter used for the feed-forward control for each segment of the predefined target path represented by basic figure patterns.
Chae, however, does teach a feed-forward controller that is configured to execute a feed-forward control by switching the second physical parameter used for the feed-forward control. (Pages 55-57, Sections 1.1 to section 2.  Chae calculates input torques for a robot appendage (a first parameter being calculated here)(Equation 1). Chae then explicitly calculates the trajectory error, using the desired and actual joint angles as the trajectory values.  So, Chae calculates the trajectory in calculating this value (Section 1.1, Page 55). Chae then applies compensation to the predicted movement for feed forward control (the second parameter being calculated)(Equation 8, page 56).  As parameters are being adjusted (or switched as the current position or estimated position of the robot change), as is the tendency when solving equations, one of the feedforward controllers applying the change qualifies as an adjuster.)   
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Chae’s method of switching a second parameter for feed forward control and optimization of trajectories with modified Verdonck’s method of robotic control because applying compensation adjustments to an expected trajectory via calculation requires the changing or switching of input parameters as the position and velocity of the robotic arm changes.
Modified Verdonck does not teach that the second physical parameter be switched for each segment of the predefined target path represented by basic figure patterns.
Bowling, however, does teach that the second physical parameter be switched for each segment of the predefined target path represented by basic figure patterns.
([0130] Bowling shows creating more complex trajectory geometry by combining path segments of simple segments such as straight lines or curves. [0377]  Bowling shows that the feed forward torques use position and velocity as input for their signals.  Given that the position and velocity will be changing from one segment to another, the parameters are changing that determine the output.)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Bowler’s changing of the parameters for different segments with modified Verdonck’s robot control system.  A person of ordinary skill in the art prior to the effective filing date would do this because each segment is likely going to require specific feed forward commands depending on the shape of it, and the same feed forward compensation is unlikely to be optimal for all of the segments.

For Claim 7, modified Verdonck teaches A robot device comprising: 
the robot control device according to claim 1.
Modified Verdonck does not teach a robot arm that includes a plurality of arms having a plurality of movable axes.
Bowling, however, does teach a robot arm that includes a plurality of arms having a plurality of movable axes. (Figures 3-7 show a series of robot arms, each of which has several joints (plurality of arms) and a plurality of movable axes.)
Therefore, it would be obvious to a person of ordinary skill in the art prior to the effective filing date to combine modified Verdonck’s robot control method with Bowling’s method of having a robot arm that includes a plurality of arms and having a plurality of movable axes, because it would be valuable to have a robot that can move in several dimensions as it allows flexibility, and it gives the robot a lot of options on how it wants to approach a task.

Claim 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Verdonck in light of Chae.
For Claim 8, Verdonck teaches a computer-implemented method for a robot control parameter adjustment. the method comprising: 
acquiring operation data of a robot arm which has been operated by making a 5target portion of the robot arm follow a predefined target path under a feedback control:  (Page 3424, Column 2, Section B.  Verdonck describes how in order to refine the parameters, the robot dynamics can be gathered experimentally, and how the controller during the sections can use feedback control.  Page 3426, Column 1, Section B describes how in the experiment, the controller dynamics are found by applying a multisine trajectory to the robot.  It also explains that signals are measured that relate to the control of the robot effector.)
adjusting, based on the operation data acquired, a first physical parameter for calculating a trajectory of the target portion, to reduce errors between the predefined target path and positions of the target portion; (Page 3424, Column 2, Section B.  Verdonck describes how in order to refine the parameters, the robot dynamics can be gathered experimentally.)
Modified Verdonck does not teach
 calculating, based on the first physical parameter adjusted, the trajectory of the 10target portion;
and adjusting, based on the trajectory calculated by the second adjuster, a second physical parameter to be used for a feed-forward control for controlling the robot arm. 
Chae, however, does teach calculating, based on the first physical parameter adjusted, the trajectory of the 10target portion;
and adjusting, based on the trajectory calculated by the second adjuster, a second physical parameter to be used for a feed-forward control for controlling the robot arm. 
 (Pages 55-57, Sections 1.1 to section 2.  Chae calculates input torques for a robot appendage (a first parameter being calculated here)(Equation 1). Chae then explicitly calculates the trajectory error, using the desired and actual joint angles as the trajectory values.  So, Chae calculates the trajectory in calculating this value (Section 1.1, Page 55). Chae then applies compensation to the predicted movement for feed forward control (the second parameter being calculated)(Equation 8, page 56).  As parameters are being adjusted, as is the tendency when solving equations, one of the feedforward controllers applying the change qualifies as an adjuster.)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Verdonck’s robot control device with Chae’s method of having an adjustor calculate a trajectory, and then use that trajectory to calculate feed forward controls for the robotic arm because the model could very simply create the trajectory once it is made, and once the “incorrect” trajectory is known, it would be straightforward for one of ordinary skill in the art to apply compensation signals to get the trajectory back on course. 

For Claim 9, Verdonck teaches The computer-implemented method according to claim 8 comprising:  
15acquiring, from a storage, operation data of the robot arm which has been operated by making the target portion of the robot arm follow the predefined target path under the feedback control;  (Page 3424, Column 2, Section B.  Verdonck describes how in order to refine the parameters, the robot dynamics can be gathered experimentally, and how the controller during the sections can use feedback control.  The “analogue velocity controller” feeds back measured data.  Page 3426, Column 1, Section B describes how in the experiment, the controller dynamics are found by applying a multisine trajectory to the robot.  Despite the fact the data is gained experimentally (although it can be provided by the manufacturer, according to Verdonck), it is inherent that data be stored somewhere in order to perform calculations with it later, even if stored temporarily in RAM or other storage.)
storing a first calculation result in the storage, the first calculation result including the first physical parameter which has been adjusted, based on the operation 20data acquired, for calculating the trajectory of the target portion, to reduce errors between the predefined target path and positions of the target portion; (Page 3424, Column 2, Section B.  Verdonck describes how in order to refine the parameters, the robot dynamics can be gathered experimentally.  It is inherent that the data be stored in some way in order for it to be referenced later, either via RAM, or longer term memory)
Verdonck doesn’t teach storing a second calculation result in the storage, the second calculation result including the trajectory of the target portion which has been calculated, based on the first physical parameter adjusted; and 
storing a third calculation result in the storage. the third calculation result 30including the second physical parameter which has been adjusted, based on the trajectory calculated, for the feed -forward control for controlling the robot arm.  
Chae, however, does teach storing a second calculation result in the storage, the second calculation result including the trajectory of the target portion which has been calculated, based on the first physical parameter adjusted; and 
storing a third calculation result in the storage, the third calculation result 30including the second physical parameter which has been adjusted, based on the trajectory calculated, for the feed -forward control for controlling the robot arm.  
(Pages 55-57, Sections 1.1 to section 2.  Chae has the model calculate a trajectory and applies compensation to the predicted movement for feed forward control.  As parameters are being adjusted, as is the tendency when solving equations, one of the feedforward controllers applying the change qualifies as an adjuster.  Additionally, the storing of the second calculation (the trajectory) and the third calculation (the parameter used in the calculation of the feed forward control) is inherent, as in order to be used in future calculations, it must be stored in some form at least temporarily, including possibly RAM or a more long term storage)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Verdonck’s robot control device with Chae’s method of having an adjustor calculate a trajectory, and then use that trajectory to calculate feed forward controls for the robotic arm because the model could very simply create the trajectory once it is made, and once the “incorrect” trajectory is known, it would be straightforward for one of ordinary skill in the art to apply compensation signals to get the trajectory back on course. 

For Claim 10, Verdonck teaches A non-transitory computer readable storage medium that stores a computer 5executable program, when executed by a computer, to cause the computer to perform a computer-implemented method for a robot control parameter adjustment, the method comprising: (Page 3423, Column 2, Paragraph 3)
acquiring operation data of a robot arm which has been operated by making a target portion of the robot arm follow a predefined target path under a feedback control:  (Page 3424, Column 2, Section B.  Verdonck describes how in order to refine the parameters, the robot dynamics can be gathered experimentally, and how the controller during the sections can use feedback control.  Page 3426, Column 1, Section B describes how in the experiment, the controller dynamics are found by applying a multisine trajectory to the robot.  It also explains that signals are measured that relate to the control of the robot effector.)
10adjusting, based on the operation data acquired, a first physical parameter for calculating a trajectory of the target portion, to reduce errors between the predefined target path and positions of the target portion; (Page 3424, Column 2, Section B.  Verdonck describes how in order to refine the parameters, the robot dynamics can be gathered experimentally.)
Verdonck does not teach Calculating, based on the first physical parameter adjusted, the trajectory of the target portion;  
and  15adjusting, based on the trajectory calculated by the second adjuster, a second physical parameter to be used for a feed- forward control for controlling the robot arm. 
Chae, however, does teach Calculating, based on the first physical parameter adjusted, the trajectory of the target portion;  
and 15adjusting, based on the trajectory calculated by the second adjuster, a second physical parameter to be used for a feed- forward control for controlling the robot arm. 
(Pages 55-57, Sections 1.1 to section 2.  Chae calculates input torques for a robot appendage (a first parameter being calculated here)(Equation 1). Chae then explicitly calculates the trajectory error, using the desired and actual joint angles as the trajectory values.  So, Chae calculates the trajectory in calculating this value (Section 1.1, Page 55). Chae then applies compensation to the predicted movement for feed forward control (the second parameter being calculated)(Equation 8, page 56).  As parameters are being adjusted, as is the tendency when solving equations, one of the feedforward controllers applying the change qualifies as an adjuster.)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Verdonck’s robot control device with Chae’s method of having an adjustor calculate a trajectory, and then use that trajectory to calculate feed forward controls for the robotic arm because the model could very simply create the trajectory once it is made, and once the “incorrect” trajectory is known, it would be straightforward for one of ordinary skill in the art to apply compensation signals to get the trajectory back on course. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRISTAN J GREINER whose telephone number is (571)272-1382.  The examiner can normally be reached on Mon - Fri 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Train can be reached on Monday-Thursday.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T.J.G./           Examiner, Art Unit 3664                                                                                                                                                                                             /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664